Citation Nr: 1300120	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  02-06 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) due to service-connected disabilities, prior to August 4, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to August 1987.  He received the Combat Infantryman Badge, among other decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied increased ratings for cervical spine, lumbar spine, and left foot disorders.

In May 2004, the Veteran provided testimony at a videoconference hearing before the undersigned.  A transcript of this hearing is of record and has been reviewed.

In October 2009, the Board remanded the case to the Appeals Management Center (AMC), in Washington, DC, for additional development and, if appropriate, referral to the Director of Compensation and Pension Service (Director) for consideration of entitlement to TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2012).  The AMC completed the additional development as directed, and referred the case to the Director.  In a September 2012 decision, the Director denied an effective date earlier than August 4, 2010, for award of a TDIU, and returned the case to the AMC, which-in turn, returned the case to the Board in October 2012 for further appellate review.



FINDINGS OF FACT

1.  A February 2012 rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned a 100 percent rating, effective August 4, 2010.

2.  Prior to August 4, 2010, service connection was in effect for ischemic heart disease, evaluated as 10 percent disabling from July 2, 2004 to May 30, 2006, and 30 percent disabling, beginning May 31, 2006; osteoarthritis of the lumbar spine with painful motion, degenerative joint disease of the cervical spine with radicular symptoms,, and postoperative residuals of hammertoe deformity of the third right toe; each evaluated as 10 percent disabling, effective April 23, 1993; mild left ulnar neuritis, evaluated as 10 percent disabling, effective September 13, 2000; and postoperative residuals of hammertoe deformity of the third toe, evaluated as noncompensable.

3.  At all times prior to August 4, 2010, the Veteran's total combined scheduler rating for his service-connected disabilities was less than 70 percent, and none of his disabilities was rated at 40 percent or more.

4.  The Veteran completed high school and had additional education at a technical college; he had employment experience as an infantryman and security officer.

5.  A September 2012 decision by the Director denied entitlement to a TDIU on an extraschedular basis.

6.  During the period from January 1, 2000 to August 4, 2010, the service connected disabilities have precluded gainful employment for which the Veteran would otherwise be qualified.


CONCLUSION OF LAW

The criteria for entitlement to TDIU during the appeal period prior to August 4, 2010, have been met.  4.16(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 20012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

TDIU

The Veteran asserted at the May 2004 Board hearing that his then service-connected disabilities rendered him unable to obtain and maintain substantial gainful employment.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  

In light of this decision the Board referred the issue of a TDIU to the AOJ in an April 2006 decision.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals For Veterans Claims (Court) held a TDIU is an element of all appeals for a higher initial or increased rating.  Hence, the Board took jurisdiction of the issue and remanded it to the AOJ in October 2009.

For VA purposes, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Marginal employment (generally, where the disabled person's earned annual income does not exceed the amount established by the Bureau of the Census as the poverty threshold for one person) shall not be considered substantially gainful employment.  However, if the total rating is based upon a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

VA's established policy is to grant TDIU in all cases where a Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  Therefore, rating boards should submit all cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage requirements to the Director for consideration of entitlement to TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b) (2012).

The Board cannot consider entitlement to TDIU on an extraschedular basis in the first instance, but it is require to insure that all cases where there is evidence of unemployability due to service connected conditions are referred to the Director for consideration under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director.  Anderson v. Principi, 18 Vet. App. 371 (2004).

Analysis

An April 2006 Board decision denied increased ratings for the Veteran's service-connected disabilities.  A July 2006 rating decision reflects that the Veteran's service-connected disabilities were: osteoarthritis of the lumbar spine and degenerative joint disease (DJD) of the cervical spine, each rated as 10 percent disabling; postoperative residuals of right 3rd digit hammer toe deformity, rated as 10 percent disabling; postoperative residuals of left 3rd digit hammer toe deformity, rated as noncompensable; and, left upper extremity neuritis due to the cervical spine DJD, rated as noncompensable, for a total combined rating of 30 percent.  See 38 C.F.R. § 4.25.  An October 2009 Board decision also denied increased ratings.  Thus, the Veteran's total combined ratings did not change.  In light of that fact, a 30 percent total combined rating was less than the 70 percent required for scheduler consideration where there are multiple service-connected disabilities.  The 30 percent rating assigned for the IHD prior to October 2011 did not alter that fact.  38 C.F.R. § 4.16(a).

Extraschedular

In October 2009 the Board remanded the TDIU claim to the AOJ for consideration of whether the Veteran's claim should be submitted to the Director for extraschedular consideration, which the AOJ did.  In the interim, an October 2011 rating decision granted service connection for IHD with an initial 10 percent rating decision, effective in July 2004; a 30 percent rating, effective in May 2006; and, a 100 percent rating, effective in September 2011.

The Director's September 2012 decision notes the Veteran's total combined rating was 50 percent as of May 31, 2006, and 100 percent as of August 4, 2010.  The Director also noted the Veteran's nonservice-connected disabilities were: musculoskeletal chest pain with dizziness, shortness of breath, and blackout spells; acute pulmonary disease; intermittent systolic murmur; hypertension; peripheral vascular disease; and, situational depression.

The Director noted the January 2012 VA general examination report reflected the examiner opined that the Veteran's lumbar spine DJD did not preclude him from obtaining and maintaining substantially gainful employment, and neither did the bilateral postoperative hammer toe deformity.  The examiner did, however, opine that there was a 50-50 probability that the cervical spine DJD prevented the Veteran from obtaining and maintaining substantially gainful employment, because it impaired his ability to make timely surveillance of his environment.  The Director, however, determined the examiner's opinion was outweighed by the other medical evidence of record.

The Director observed that the November 2004 VA mental health records noted the Veteran worked in security, but had been on Social Security disability ever since his surgery for femoral arterial insufficiency.  A November 2000 Social Security Administration Form Social Security Administration-831-US notes the Veteran was deemed disabled as of December 22, 1999, primarily due to peripheral arterial disease.  Osteoarthritis and allied disorders were listed as the secondary diagnosis.

The Director's determination is subject to Board review.  Anderson.  Although the Director relied largely on the Social Security Administration decision, that decision included no findings as to whether the service connected disabilities alone would preclude gainful employment for which the Veteran would otherwise be qualified.

The only medical opinion in this regard, is that of the examiner who conducted the January 2012 examination.  The examiner, as noted above, concluded that the service connected cervical spine disability would preclude gainful employment.  The record shows that the Veteran has not worked since 1999.  His duties during service were as an infantryman.  His post service employment consisted of work as a security officer with additional unspecified training in a technical college.  

There is evidence that the Veteran stopped working due to his non-service connected vascular disease of the lower extremities; however, that fact does not say anything about whether the service connected disabilities would also preclude gainful employment.  Inasmuch as the only medical opinion is in favor of the claim, the evidence is in at least equipoise.  Accordingly, TDIU is granted for the appeal period prior to August 4, 2010.

This issue arose from the Veteran's appeal with regard to increased rating claims that the RO recognized in the statement of the case as having been received on August 31, 2000.  The appeal period extends to one year prior to that date.  38 C.F.R. § 3.400(o) (2012); see Hart v. Mansfield, 21 Vet. App. 506 (2007).  The undisputed evidence is that the Veteran was gainfully employed until December 31, 1999.  While a separate rating for ulnar neuropathy was not granted until September 13, 2000, service connection was in effect for radiculopathy as part of the cervical spine disability beginning in 1993.  Resolving reasonable doubt in the Veteran's favor, the evidence is that this service connected disability has rendered the Veteran unemployable since January 1, 2000. 

As of August 4, 2010, the Veteran was in receipt of a 100 percent schedular rating.  The Veteran has not disputed the effective date of this award.  A 100-percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Locklear v. Shinseki, 24 Vet. App. 311, 318, footnote 2 (2011), Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period)


ORDER

Entitlement to TDIU during the period from January 1, 2000 to August 3, 2010, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


